Overton J.

considered this question of importance and therefore took a view of the English authorities. Prima facie every person of a country where a belief in a future state of rewards and punishments commonly exists, let his religion be what it may, is competent. With respect to such persons, no slight or casual sayings can be given in evidence for the purpose of rendering them incompetent.—Evidence of a settled belief should be produced. The same question may be asked in this case, as others which relate to reputation, viz. what is his general reputation, not particular questions, unless the ground is first laid in the general reputation of the person offered, and then particular questions as to the creed of the witness.